Citation Nr: 1614134	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-28 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 40 percent for chronic small bowel ulcerative disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000 and from December 2000 to June 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for chronic small bowel ulcerative disease and assigned an initial rating of 40 percent, effective November 17, 2009.  See VBMS Rating Decision - Narrative 4/14/11.  The Veteran filed a notice of disagreement to this initial rating in April 2011.  See VBMS Notice of Disagreement 4/29/11.  The RO issued a statement of the case in September 2013.  See VBMS Statement of the Case (SOC) 9/12/13.  The Veteran perfected his appeal by submitting a VA Form 9 in October 2013.  See VBMS VA 9 Appeal to Board of Appeal 10/31/13.

The issue of TDIU is raised by the record in this case.  As such, it is deemed part and parcel with the rating claim.   Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's chronic small bowel ulcerative disease is characterized by abdominal pain, recurring vomiting and melena, frequent diarrhea, fatigue, weight fluctuation of less than 10 percent of his baseline weight, and occasional mild fecal leakage.  These symptoms have not resulted in definite impairment of health or total incapacitation.

2.  The weight of the evidence is against a finding that the Veteran's service-connected disabilities preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 40 percent for chronic small bowel ulcerative disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7306 (2015).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2016 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

As noted in the introduction, the Veteran was initially granted service connection for chronic small bowel ulcerative disease in the April 2011 rating decision at issue.  See VBMS Rating Decision - Narrative 4/14/11.  At that time, he was assigned an initial rating of 40 percent, effective November 17, 2009.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

The Veteran's chronic small bowel ulcerative disease is currently rated under hyphenated diagnostic code 7399-7306.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Diagnostic Code (DC) 7306 provides ratings for marginal (gastrojejunal) ulcer.   38 C.F.R. § 4.114.  Pronounced marginal ulcer, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss, that is totally incapacitating, is rated 100 percent disabling.  38 C.F.R. § 4.114, DC 7306.  Severe marginal ulcer, with symptoms the same as pronounced with less pronounced and less continuous symptoms with definite impairment of health, is rated 60 percent disabling.  Id.  Moderately severe marginal ulcer, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena, is rated 40 percent disabling.  Id.

VA treatment records from September 2009 show sharp, intermittent left lower quadrant pain.  See VBMS Medical Treatment Record - Government Facility 11/25/09.  He had melena.  He reported never having solid stools.  There was no blood in his stools.

In November 2009, the Veteran reported symptoms of vomiting, sharp pains, tarry stools (melena), and disrupted sleep due to bowel problems.  See VA 21-4138 Statement In Support of Claim 12/02/09.

In September 2010, the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  See VBMS VA Examination 9/13/10.  At that time, his chronic gastrointestinal symptoms included abdominal pain, postprandial vomiting, and diarrhea.  The Veteran was diagnosed with chronic small bowel ulcerative disease.

In her June 2011 statement, the Veteran's wife reported his symptoms of constant stomach pain, diarrhea, anxiety, daily vomiting, exhaustion, and weight loss of 10 to 20 pounds in a month.  See VBMS VA 21-4138 Statement In Support of Claim 6/15/11.

In July 2011, the Veteran underwent a VA general medical examination.  See VBMS VA Examination 7/15/11.  At that time, he reported symptoms of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, hemorrhoids, abdominal swelling, regurgitation, and mild occasional fecal leakage.  See VBMS VA Examination 7/15/11, pg. 6.  He also reported melena with the last episode of blood in stool as one week prior.  There was no history of hernia, abdominal mass, jaundice, hematemesis, pancreatitis, or gallbladder attacks.  The Veteran was noted to be well-nourished and well developed.  See VBMS VA Examination 7/15/11, pg. 9.  

Physical examination of the abdomen and gastrointestinal system was normal.  See VBMS VA Examination 7/15/11, pg.11.  Bowel sounds were normal.  There was no other abnormality of auscultation.  There was no palpable mass, hernia, or ascites.  There was no abdominal guarding.  The liver and spleen were normal.  Internal hemorrhoids were present.  They were reducible.  There was no bleeding, thrombosis, or evidence of prolapse associated with these hemorrhoids.  No fissures were present.  Rectal exam findings were normal.  There were no periods of incapacitation. This condition was treated with medication and a change in diet to avoid irritating foods.  See VBMS VA Examination 7/15/11, pg. 30.  He reported daily episodic abdominal pain lasting one to two hours in both the left lower quadrant and the right lower quadrant, persistent diarrhea more than six times per day, monthly constipation, and nausea and vomiting several times per week.  He had intermittent but daily attacks of ulcerative colitis.  See VBMS VA Examination 7/15/11, pg. 31.  His other symptoms included bloating, flatulence, weakness, and fatigue.  No ostomy was present.  There were no episodes of abdominal colic, nausea or vomiting, and abdominal distension consistent with partial bowel obstruction.  His overall general health was good.  He had weight loss that was less than 10 percent of baseline.  His current weight was 238 pounds.  There was no sign of significant weight loss or malnutrition.  There were no signs of anemia.  There was no fistula or abdominal mass.  There was moderate tenderness to deep palpation in the right and left abdominal quadrants without rebound tenderness.  Bowel sounds were normoactive in all quadrants.  See VBMS VA Examination 7/15/11, pg. 32.  His abdomen was round and soft, with guarding on deep palpation.  This disability moderately affected traveling and shopping and mildly affected chores.  See VBMS VA Examination 7/15/11, pg. 34.  It did not affect exercise, sports, recreation, feeding, bathing, dressing, toileting, or grooming.  The Veteran had unenrolled from school due to many bathroom visits and absences from classes.  He was taking online classes and occasional classroom work.  This examiner found that the Veteran would be able to work despite this condition if he was accommodated with a nearby bathroom facility and had time flexibility to take breaks as needed.  

The Veteran underwent another VA examination in March 2015.  See VBMS C&P Exam 3/5/15.  At that time, his symptoms included vomiting after meals and diarrhea.  He had frequent episodes of bowel disturbance with abdominal distress.  He had more than seven episodes of exacerbations and/or attacks of this disability.  The Veteran was not on continuous medication at that time.  He did not have weight loss, malnutrition, serious complications, or other general health effects attributable to this disability.  He did not have any neoplasms related to this disability.  A February 2015 CBC found anemia, but this examiner noted that the Veteran has had this chronic condition for years and was diagnosed with "unspecified deficiency anemia."  This examiner found that this anemia was most likely not related to the Veteran's ulcerative colitis because the 2013 colonoscopy was negative, the 2010 video capsule endoscopy found no active bleeding, and the 2006 exploratory laparotomy was negative.  See VBMS C&P Exam 3/5/15, pg. 5.  The occupational impact of this disability was that it required frequent bathroom breaks and he would require a work space in close proximity to the bathroom.

At his hearing, the Veteran reported symptoms on anemia, nausea, fatigue, vomiting, and frequent trips to the bathroom.  See VBMS Hearing Testimony 1/4/16, pg. 3.  He treated this disability with continuous medication.  He also reported fluctuating weight, rectal bleeding, and the use of adult diapers.  He described the frequency of his vomiting as "more of a weekly than daily" occurrence.  See VBMS Hearing Testimony 1/4/16, pg. 7.

Based on the above, the Veteran's chronic small bowel ulcerative disease has manifested in symptoms including abdominal pain, recurring vomiting and melena, frequent diarrhea, fatigue, weight fluctuation of less than 10 percent of his baseline weight, and occasional mild fecal leakage.  The July 2011 examiner found that weight loss that was less than 10 percent of baseline was not significant.  Additionally, the March 2015 VA examiner specifically noted that the Veteran's anemia was not attributable to this disability.  The Veteran's symptoms are consistent with the criteria for the current 40 percent rating.  38 C.F.R. § 4.114, DC 7306.  Although the Veteran has reported recurring vomiting and melena and some degree of weight loss, his symptoms have not been shown to result in anemia, malnutrition, or any other definite impairment of health as required for the next higher rating of 60 percent.  See id.  Likewise, there is no showing that this disability is totally incapacitating as required for a total (100 percent) rating.  See id.  Thus, a rating higher than 40 percent is not warranted under DC 7306.

The Board has considered whether a higher rating is warranted under another diagnostic code, mindful that only one evaluation may be assigned under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348.  See 38 C.F.R. § 4.114.  These diagnostic codes do not provide for a higher rating based on the Veteran's current symptoms.  As such, a rating higher than 40 percent is not warranted for chronic small bowel ulcerative disease.

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board may consider whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating for compensation based on individual unemployability (TDIU) is considered an element of a rating claim when raised by the record.  In this case, the Veteran has argued that his bowel disability renders him unemployable.  Thus, the issue of TDIU has been raised.

A May 2015 Report of General Information reflects a telephone call between the Veteran and the RO in which he indicated that he no longer wanted to pursue a claim of TDIU.  See VBMS Correspondence 5/12/15.  As this is not a withdrawal in writing, the Board will still consider the issue of entitlement to TDIU as part of the Veteran's claim for an increased initial rating.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is currently service connected for a mood disorder, chronic small bowel ulcerative disease (bowel disability), status post anterior cruciate ligament reconstruction of the right knee with degenerative joint disease and traumatic arthritis of the right knee (right knee disabilities), hypertension, bilateral tinnitus, cervical spine strain with spasms (neck disability); plantar warts to right heel, and scars.  The combined rating for these disabilities during the appeals period has been no less than 70 percent.  Thus, the Veteran meets the threshold percentage requirements for TDIU.  See 38 C.F.R. § 4.25.

The issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for this period.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The record shows that the Veteran has attempted to work during the appeals period and was able to work for several months (from March 2015 to December 2015) at a gas station, but found this difficult because he had to lock the store during his frequent bathroom breaks.  See VBMS Hearing Testimony 1/4/16, pg. 5.  He testified that prior to that job, he had been unemployed for five years or so.   See VBMS Hearing Testimony 1/4/16, pg. 8.

Despite the Veteran's lay statements regarding unemployability, the objective evidence of record does not include such a finding.  Instead, the July 2011 examiner found that the Veteran was employable if accommodated with a nearby bathroom facility, and has time flexibility in his job to take breaks as needed (bowel disability); frequent changing of positions to avoid prolonged static forward bending of neck (neck disability); and no kneeling, squatting, or frequent, climbing of stairs or ladders (right knee disability).  See VBMS VA Examination 7/6/11, pg. 37, 47, 56.  His scars did not render him unemployable.  Id. at 61.  At the time of his November 2011 VA mental health examination, a mood disorder was formally diagnosed, but its symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See VBMS VA Examination 11/2/11, pg. 4.

Based on the above, the weight of the evidence is against finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, an award of TDIU is not warranted.


ORDER

An initial rating in excess of 40 percent for chronic small bowel ulcerative disease is denied.

Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


